 216DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of theUnitedStates and Canada,LocalUnion No. 83,AFL-CIO (Power CityPlumbing&Heating, Inc.)and Glen W.Mullett.Case 6-CB-3426February 14, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND JENKINSOn May 20, 1976, Administrative Law JudgeNancyM. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge only tothe extent consistent herewith.We agree with Respondent that the AdministrativeLaw Judge erroneously concluded that Respondent,Local 83, was responsible for the discharge of GlennW. Mullett and thereby violated Section 8(bX2) and8(b)(1)(A) of the Act. Mullett, the Charging Party,was hired by Bettistelli, the Employer's president andsole owner, to work at its Allied Chemical jobsite onMay 27, 1975, and was laid off on May 29. Mullett'semployment was a cause of concern to the membersof Local 83 because he was not a member of Local 83,and members of Local 83 were unemployed at thetime. During the evening of May 28, union membersPatrello and Speidel called other members of theLocal to request them to refuse to work for Bettistellias long as Mullett remained employed.Patrello calledStiglich and Varvorosky, who worked at the Alliedsitealong withMullett,aswell as Ramsey andSchramm who worked at other jobsites of theEmployer. Ramsey advised that he did not knowwhat he would do, and Schramm stated that he wouldnot refuse to work because of his responsibility to hisfamily and his employer. Speidel, who had been laidoff byBettistelliinApril, called Geimer who wasworking for the Employer at another jobsite. On themorning following Patrello's phone calls,Stiglich andVarvorosky rode to the Allied jobsite together duringwhich time they discussed the Mullett matter. Uponarrival at thesite, they told the foreman that theywere going to take a couple of days off. At the sametime,Geimer told Bettistelli on the morning of May29 that he was quitting because of Mullett. At this228 NLRB No. 27pointBettistellishowed Geimer a letter from Powell,Local 83's business agent, stating that Bettistelli hadthe right to hire Mullett. Notwithstanding this,Geimer told Bettistelli that it was not right havingMullett working while members of Local 83 were"loafing," and continued to refuse to work. WhenBettistelli was informed that Stiglich and Varvoroskywould not work, he discharged Mullett.Relying on the facts that it was the unwritten policyof Local 83 for its members not to work withnonmembers, that Patrello was a member of Local83's conference board and negotiating committee,and that Stiglich was acting steward at the Alliedjobsite, the Administrative Law Judge concluded thatPatrello and Stiglich were agents of Local 83, andthat Local83 was responsiblefor the discharge ofMullett in violation of Section 8(b)(2) and 8(b)(1)(A)of the Act. We disagree with the Administrative LawJudge's conclusion that, through the agency ofPatrello and Stiglich, Local 83 was responsible for thedischarge of Mullett.Patrellowas apparently most active in solicitingother members of Local 83 to stop work because ofMullett's employment. As a member of the Union'sconference board and negotiating committee (both ofwhich consist of the same seven members) his dutiesinclude participating in the negotiation of collective-bargaining agreements and being a member of abipartite committee, together with Employer repre-sentatives,which attempts to resolve disagreementswith respect to contract interpretation. There is noevidence that his union office had any functionrelated to encouraging a work stoppage to protest thehiring of nonmembers of the Local, that he had suchauthority in any other capacity, or that, as an agent ofthe Union, he solicited members of the Local not towork.With regard to Stiglich, the testimony shows thatwhen the Allied Chemical job began he was designat-ed acting steward by Business Agent Powell pendingselectionof the regular steward. The steward'sprimary function is to collect dues from out-of-townmembers and bring to the attention of the Employermatters that appear to be in violation of the contractterms. Powell testified that only the business agenthas the authority to ask the men to stop working andthere is no contrary evidence.Thus, with regard to both Patrello and Stiglich,there is no evidence to support the conclusion thateither of them was authorized to act as an agent ofLocal 83 in encouraging union members to refuse towork. The extent of the solicitation and work refusalalso supports the conclusion that the conduct com-plained of was undertaken by the individuals actingon their own. Although the Employer employedapproximately 40 members of Local 83 at various PLUMBERS'LOCAL UNIONNO. 83217jobsites at the time of Mullett's employment, there istestimony that only 5 employees were solicited to stopwork and that only 3 did in fact stop. This hardly hasthe earmarks of a union effort. Geimer, as notedabove, refused to work notwithstanding the fact thatBettistellishowed him a letter from Business AgentPowell to the effect thatBettistellihad the right tohireMullett under his contract with Local 83.1 Inaddition, Geimer was the only member at his jobsitewho was solicited while several other members ofLocal 83 employed at the site were not solicited andcontinued to work. The insubstantial results ofPatrello's solicitations are also hardly indicative of avoice of authority. Patrello solicited four employeesbut only two of them, Stiglich and Varvorosky,engagedin the work stoppage. Moreover, if Stiglichwas the union agent at the Allied Chemical jobsite, asfound by the Administrative Law Judge, there is norational basis for attributing to the Union Patrello'ssoliciting of Stiglich. As to Stiglich's activity as theunion's agent in this connection, the only evidence isthat he "impliedly" requested Varvorosky to refrainfrom work. In these circumstances, we conclude thatPatrello and Stiglich were not agents of Local 83, andthat their conduct was undertaken in their individualcapacities. Thus, Local 83 cannot be held responsiblefor their actions even though the individuals solicitedand engaged in a work stoppage in furtherance of anunwritten union policy.2 Accordingly, we concludethatRespondent Local 83 did not violate Section8(b)(2) and 8(b)(1)(A) of the Act, and we shall dismissthe complaint herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.IGeimer was solicitedby Speidel,whom the Administrative Law Judgefound not to be an agent of Local 83,and Speidel testified that Bettistelh hadlaid himoff 2 or 3 weeksearlier,telling him that he would call him back assoon as work was available.Bettistelli's subsequent hiringof Mullett plainlygave Speidel a motive for being involved in this matter as an individual.2 International Brotherhoodof ElectricalWorkers, LocalUnionNo. 43,AFL-CIO (Execuloneof Syracuse, Inc),172 NLRB 621 (1968)DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisproceeding was heard at Wheeling, West Virginia, onFebruary 2, 1976, pursuant to a charge filed on July 25,1975, anda complaint issuedon November 26, 1975. Thequestion presentediswhetherRespondentUnited Associa-tion of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the UnitedStates andCanada,Local Union No. 83, AFL-CIO (the Union or Local 83)violated Section 8(b)(2) and 1(A)' of the National LaborRelationsAct, as amended (the Act), by causing andattempting to cause Power City Plumbing& Heating, Inc.(the Company) to discharge the Charging Party, employeeGlenn W. Mullett.Upon the entire record,includingmy observation of thewitnesses,and after due consideration of the briefs filed bythe Union, the Charging Party, and counsel for the GeneralCounsel,Imakethe following:FINDINGS OF FACTI.JURISDICTIONThe Company is a West Virginia corporation with its soleplace ofbusinesslocated in Wheeling, West Virginia, whereit is engaged as a plumbing and heatingcontractor in theconstructionindustry.Duringthe year preceding theissuanceof the complaint, the Company performedservicesvaluedin excessof $50,000 outsideWest Virginia, and inexcess of$50,000 in West Virginia for employees which arethemselves directlyengaged in interstatecommerce. I findthat, as the Unionconcedes,the Companyis engaged incommercewithinthe meaningof the Act,and that assertionof jurisdiction overthe instant casewill effectuate thepolicies of the Act.The Unionis a labor organizationwithinthe meaning ofthe Act.IT.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundGlenn W. Mullett has never been a member of Local 83.In late 1974 or early 1975, he applied to the Company for ajob. CompanyPresident Benny Battistelli saidthat yes, heneeded somebody.Battistelli then found out from Mullettthat he was a member of one of Local 83's sister locals,Local 789. Battistelli toldMullett, "for your own protec-tion,being that you are a union member,you should godown and clear with" Local 83.Mullett then went to Local 83's hall, told Union BusinessAgentWilliam A.Powell 2thatMullett had "a localcontract to employ him" (but not the employer's identity),and asked to be referred to employment. Powell replied thathe had no work at the time, admittedly meaning work forout-of-town people.AboutMarch 15, 1975,3 Mullettapplied for membership in Local 83. This application wasnever favorably acted on. On March 20, he filed a charge(Case 6-CB-3310) against Local 83, alleging that Local 83had refused to refer him to the Company. In consequenceof this charge, by letter dated May 8, 1975, with courtesycopies tothe Companyand the Board's RegionalOffice,Powell advised Mullett:1The complaint contains only 8(bX2) allegations.However,counsel forthe General Counsel sets forth his 8(b)(IXA) allegations at the outset of thehearing.Moreover,such additional allegations were fully litigated and,indeed,turn on precisely the same evidence as the 8(bX2) allegations.2 Powell is sometimes referred to in the record as "Jim" Powell. TheUnion concedes that Powellis its agent.3All dates hereafter are in 1975 unless otherwise stated. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD...Plumbers Local Union No. 83 has never, nordoes it now, have any objection to your obtainingemployment with [the Company] or any other contrac-torworking within the territorial jurisdiction of theUnion.our Agreement with [the Company] providesthat [the Company] may hire whomeveritpleaseswithout the necessity of obtaining Union approval priorto hire.Thereafter, on May 27,Mullett's charge in Case 6-CB-3310was administratively dismissed.Thatsame day,Mullettreturned to Battistelli,who hiredhim and senthim down tothe Allied Chemical job.B.EventsAllegedly Leading toMullett'sDischarge1.Conversationswhile Powellwas on the AlliedChemical JobOn May 27, Mullett's first day on the Allied Chemicaljob, Local 83BusinessAgent Powell came to that job inconnection with another matter and saw him working there.Employee Cavichitti, a Local 83 member, approachedPowell and (perhaps in the presence of acting stewardJoseph Stiglich) asked if Powell had referred Mullett to thejob. Powell replied either that Mullett did not have a Local83 book or that Powell had not referred him. Stiglich askedPowell if he had written a letter to Battistelli that Mullettcould come on the job.Powell said that he had. Powellfurther toldCavichitti,Stiglich,and employee FrankVarvorosky (a Local 83 member for 29 years), "if you wantto work with him, work, if you don't want to, that's up toyou." 4 Powell did not tell any oftheseemployees thatMullett had requested referral.2.Incident involving employee GeimerThe complaint alleges, and the answer denies, that unionmember James G. Speidel was an agent of the Union attimes material herein.On the eveningof May 27,Speideltelephoned union member Robert Geimer,who at that timewas working for the Company at the Wheeling Hospitaljobsite. Speidel had been laid off in April by Battistelli, whohad asked Speidel not to sign the Union's unemploymentlistbecause,Battistelli said,he was going to have morework and would call Speidel back for it.Speidel,who hadnever signed the unemployment list, was stillon layoffstatus, and he testified that he was trying to find out fromGeimer whether any vacancies were likely to open up ontheWheeling Hospital jobsite.5 Speidel said that he himselfwas not working,that Battistelli had hired Mullett,and thatMullett was working without a referral slip.e Geimer thencalled Union Business Agent Powell and asked him if it was4My findings in this sentence are based on Stiglich's and Varvorosky'smutually corroborative testimony.Powell and Stighch testified that Powell also told Stighch that the Union'scontractwith the Companyprovided that theCompany couldhire whom itpleased.Varvoroskydenied that Powell made this remark,and Cavichitti didnot testify.For demeanor reasons, I credit Varvorosky.SAs discussedinfra,Local83's internal rules require members to obtainall their jobs through Local 83. When asked why he called rank-and-filemember Geimerabout jobprospects, Speidel explained,"when you'reunemployed you have a tendency to call a lot of guys, if you find out fortrue that Mullett was working without a referral slip. Powellreplied that this was true and that there was nothing Powellcould do about it.On the following morning,May 28,Geimer told Battistel-lithatGeimer was quitting. Battistelli asked why, andGeimer said, "you know why." Battistelli said, "no, I don't,tellme why." Geimer said that he had had "several calls... over the Mullett matter" from persons whom Geimerrefused to identify.r Battistelli then showed Geimer Po-well'sMay 8 letter regarding Battistelli's right to hireMullett.Geimer replied,"as long as it was legal [Battistelli ]could hire him, but morally [Geimer] didn't think it wasright and [Geimer] wasn'tgoing to work for" Battistelli.Geimer then went home.8 Of the Company's 6 to 10employees then working on the Wheeling Hospital job,Geimer was the only one who left. He did not discuss withany of them the fact that he was going to leave.3.Patrello's telephone calls and subsequent eventson the Allied Chemical joba.The telephone callsThe complaintalleges,and the answer denies, that unionmembers Philip E.Patrello and Joseph Stiglich were unionagents at times material herein.On May 28 (seeinfra),about 11 p.m., Patrello, who was then working for anemployer not involved in this proceeding, telephonedStiglich,who was the acting union steward on the AlliedChemical job where Mullett was working. For the reasonsstatedinfra,I do not believe most of the testimony of eitherof them about what was said during this conversation.However, I do believe Patrello's statement,to some extentcorroborated in this respect by Stiglich, that Patrellobrought up the subject of Mullett's employment on theAllied Chemical job. Later that same evening, Patrellotelephoned unionmember Varvorosky, who was alsoworking for the Company on the Allied Chemical job, andrelated"the trouble that was going to result from Mullettbeing on the job." Patrello asked what the employees weregoing to do about Mullett's being on the job, and Varvoro-sky replied that they were going to leave the job. Patrellofurther stated that he had already talked to Stiglich. Stilllater that same evening,Patrello telephoned union memberRamsey, who was working for the Company on a job (notthe Allied Chemical job) unidentified in the record, andsaid that Patrello understood Mullett was working in theLocal. Ramsey replied that he did not know for sure thatMullett was working and did not know what Ramsey wasgoing to do. Still later that same evening,Patrello tele-phoned union member Everet Schramm,the sole companyemployee at the Harrisville Clinic job. Patrello askedSchramm if he "couldsee hisway clear to stay home for aexample, if one job is going to be doing some hiring, maybe you'llnot take ajob out of town and wait for thatjob to break,so that you can go to thatjob."6This finding is based on Geimer's testimony, to a large extentcorroborated by Speidel.For demeanor reasons, I credit Geimer to theextenttheir testimony conflicts.7However,there is no direct probative evidence that Geimer received anycalls from anyone except Speidel.8My findings as to the substance of this conversation are based on acomposite of Battistelli's and Gainer's testimony. PLUMBERS'LOCALUNION NO. 83219few days to force Mr. Battistelli to fire" Mullett. Schrammreplied that his responsibility to his family and theCompany would not permit him to do this.9Patrello testified that he telephoned Stiglich, Varvorosky,Ramsey,and Schramm in that order and late in the eveningon a single day. His testimony in this respect is partlycorroborated by the testimony of Stiglich and Varvorosky. Icredit Patrello's testimony to this extent.For the reasons statedinfra,I do not believe Schramm'stestimony that Patrello telephoned him about 6 or 6:30 p.m.Varvorosky and, in effect, Stiglich testified that Patrellotelephoned them the day before they refused to work on theAllied Chemical job because Mullett was working there, arefusal established by the undisputed evidence as havingoccurred on May 29. I credit their testimony in this respectand find that Patrello's telephone calls were made on May28. I do not credit Schramm's testimony that Patrello calledhim after Schramm heard that Mullett had been dis-charged, in view of Schramm's inherently improbabletestimony that Patrello's request that Schramm stay hometo compel Mullett's discharge was made after Schrammtold Patrello that Mullett had already been discharged. Nordo I believe Patrello's testimony that all four of theseconversations occurred on the evening of May 29. Patrellowas an extraordinarily unpersuasive witness whose testimo-ny was riddled with inconsistencies and improbabilities.Thus, he initially testified that he first heard about Mullett'shire from someone on the job where Patrello was thenworking (for Dravo, 8 or 10 miles from the Allied Chemicaljob); then testified that he first heard about Mullett's hireduring his telephone conversation with Stiglich or Varvoro-sky, both of whom were working with Mullett on the AlliedChemical job; and then testified that he telephoned then. tofind out whether Mullett was working there. Further, whenasked to explain why he called Varvorosky for the allegedpurpose of finding out whether Mullett was working on theAllied Chemical job, Patrello gave the improbable explana-tion that during his earlier conversation with Stiglich, whowas acting union steward on theAllied Chemical job,Stiglich had failed to tell him "one way or the other"whetherMullettwas working there. Nor do I believeStiglich's testimony that hisMay 28 conversation withPatrello consisted in its entirety of mutual inquiries andaffirmative responses about whether the other was workingthe next day. Stiglich did not explain his alleged interest inthe work plans of Patrello, who was not working for theCompany. Moreover, Stiglich conceded that Patrello hadnever called him before,but nonetheless gave the inherentlyunlikely testimony that he never gave Patrello a chance totell him the reason why Patrello was calling him. Further-more, when asked whether he had ever been previouslyinstructed what to do when local men were on the benchand someone from outside came on the job, Stiglich9My findings in the last two sentences are based on Schramm'stestimony,which I credit to this extent.Patrello testified that he was "lookingfor an opinion to see if [Schramm]felt that there could be anything doneabout it," and that Schramm"didn't think there could be anything doneabout it." For demeanor reasons, I accept Schramm's version of the contentsof this conversationioMy finding that Suglich and Varvorosky both told Witsberger that theywere leaving because of Mullett'semployment is based on Stiglich'stestimony and on Varvorosky's testimony before being initially excused andthen recalled to the stand at the instance of union counsel. On the basis oftestified, "No, phonecallswhat I had with Patrello, that'sall I had,that's all was said."I regard this testimony as animplicit admission that during their telephone conversationPatrello told Stiglich, in effect, to walk off the job becauseMullett was working.b.The refusal to work on the Allied Chemical jobStiglichand unionmember Varvorosky usually drove totheAllied Chemical job in Foreman Jerry Witsberger'struck,which Witsberger (unlike rank-and-file employees)was permitted to drive into the plant itself. On the morningofMay 29, Stiglich told Witsberger to drive to the jobwithout Stiglich, because hewas goingto take a couple ofdays off.Instead, Stiglich and Varvorosky went to work in avehicle driven by Stiglich. Stiglich testified that during thedrive he said thathe was goingto go off the job becauseMullett was on the job and Stiglich did not think this wasright.Varvorosky testified that during this drive he andStiglich discussed what to do and decided to leave the job"before any trouble blew."When Stiglich and Varvorosky reached the Allied Chemi-cal plant, Foreman Witsberger was waiting there with histruck to drive them in. During this ride, Stiglich toldWitsberger that Stiglich was going to take a couple of daysoff "on account of this Mullett deal." Varvorosky said thathe was "goingfishing" because of Mullett.10Witsbergerreplied, "It's up to you folks." Stiglich told Witsberger,probably outside Varvorosky's hearing, that Stiglich wouldcome back to work if Witsberger got Mullett off the job.Mullett then approached Varvorosky and asked what thematter was.Varvorosky replied, "you ought to understandwhy we're leaving," and he and Stiglich left the job. Thethree remainingmembers of the Company's work force onthat job, all of them union members, stayed on the job. Twoof these were apprentices.11 The third was ForemanWitsberger, who explained to Battistelli that Witsberger didnot leave the Allied Chemical job because the Union wouldnot refer him to any jobs.12After leaving the Allied Chemical job, Stiglich andVarvorosky drove to the union hall and told UnionBusinessAgent Powell that they had left the jobsite becauseMullett was on the job. P o w e l l replied, "okay ... I'mbusy," that he had to drive down to the airport at once topicksomeoneup. Stiglich asked Powell to put the twoemployees to work on another job. Powell said that hewould not be able to do that for a couple of weeks. Theemployees told him that they could take 2 or 3 weeks offbefore going back to work.In the meanwhile, Foreman Witsberger telephonedBattistellithat Stiglich and Varvoroskywere goingto take acouple of days off, and that, although they would not givehim the reason, Witsberger thought they were doing thisVarvorosky's demeanor,Ido not credit his later impliedtestimony that heand Stigltch did not tell Witsbergerwhy theywere leaving.liBattistelh testified that, if the Unionhad reassigned apprentices toanother job, the Union wouldhave had to explain the reasonstherefor to theapprenticeship committee and thereby admittheUnion's own guiltHowever, Battistelh conceded that this was his own surmise, and thatnobody hadever advanced this explanation to him.12UnionBusiness Representative Powell testified that, so faras he knew,the Companywas the only employer in the Union's territorialjurisdictionwhich had ever hired a plumber without union referral. 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDbecause ofMullett.BattistellitoldWitsberger to sendMullett to Battistelli's office because"I'm going to lay himoff ... I can't take that."WhenMullett came to Battistelli's office,Battistelli said,"I got workbut I got too manycommitments,I can't affordto be losing all mymanpowerlike I did on two previousother occasions.13... I have lost enough moneythroughLocal Union 83 and Ican't tolerateit . . . for your ownsafety,contactyour attorney."Immediatelythereafter,Battistellitelephoned Witsberger and said "get ahold of themen that left and tell themthat I have laid Mullett off andsee if they'll come back."Battistellicredibly testified that hedischarged Mullett because Battistellifeared that otherwiseover 20 of the 40 company employeeswho were unionmemberswould leave the Company's 8 to10 jobs then inprogress.C.Employees' Testimony AboutWhy They Left theCompany's JobsGeimer testifiedthat he left the jobon his own,becausehe thought it was morally wrong to have Mullett workingwhile members wereunemployed or working out of town,and not because anyone asked, told, or forced himto leave.Varvoroskytestified that his decisionnot to work withMullett was his own personal decision and was made of hisown free will.Stiglich testified that his leavingthe job washis own individualand voluntarydecision,made of his ownfree will,and was not made in concert with anyone elseother thanVarvorosky.While I do notbelieve that any ofthese employees was consciously misrepresenting his mo-tives, I give their testimony in this respect little weight inviewof theirdependence on theUnion andon Powell'sreferralsfor jobs andtheir strong personal interest in themaintenanceof the Union's traditionalpolicy, implement-ed byPowell,of giving members preference in employmentover nonmembers like Mullett(seeinfra,sec. II,D). SeeRadioOfficers' Union of the Commercial Telegraphers Union,AFL [A.H. Bull SteamshipCompany] v. N.LR.B.,347 U.S.17,50-51(1954).D.Aftermath of Mullett 's DischargeThe next day, May 30, Geimer, Varvorosky, and Stiglichall came backto work. Geimer testified that he returned towork because "Joe Stiglich called me up and told me[Battistelli]had gotten rid of Mullett, we was going back towork." Varvorosky and Stiglich each testified that hereturned because Witsberger telephoned him that Mulletthad left the job. Varvorosky never received any compensa-tion for the I day's worktime he missed because of thisincident;nor is there any evidence that such compensationwas received by Geimer or Stiglich.The Union never disciplined Patrello,Speidel,or Stiglichfor their involvement in Mullett's discharge;nor did it everdisciplineGeimer or Varvorosky, so far as the record13Battistelh testified,in effect,that he was referring to a previous unionstrike to compel the Company to execute a contract negotiated by anemployer association of which the Company was not a member,and anotherstrike because the Company had a nonunion foreman.14Accordingly,Ineed not and do not consider the effect that Local 83'sreferral policy would have on any such contractual obligation.15The record fails to show the exact language of Local 83's union-shows. In early June 1975, Powell told Battistelli that theUnion was not taking any part in Mullett's discharge, andthat Battistelli"was taking it on himself,that he could have[Mullett] back,hire him back on his own."Battistellireplied that Powell had no control over the men and thatBattistelli could not depend on not having any interference.E.Analysis and ConclusionsThe undisputed evidence shows that Battistelli dis-chargedMullett becauseMullett's employment by theCompany had led three Local 83 members to withdrawtheir services from the Company and Battistelli, who knewthatMullett was not a Local 83 member, feared that if hewas retained more Local 83 members would likewisewithdraw their services. The evidence further shows thatthese three Local 83 members objected to Mullett's employ-ment because he was not a Local 83 member and/or hadnot been referred to the job by Powell, who had refused torefer him (although without knowing that Mullett wantedreferral to the Company) because Mullett was not a Local83 member and members were unemployed.The Companywas under no contractual obligation to hire through Local83,14 and Local 83 does not and cannot contend that Local83membership could be required as a condition ofMullett's employment on the day he was discharged.15Accordingly, the instant 8(bX2) and (1)(A) complaint mustbe sustained if Local 83 is answerable for these members'action in withholding their services fromthe Company.Local 83's rules provide,"The Business Manager ...shall furnish all membersof this Local to employers. Anymember foundguilty ofsoliciting his ownjob will bebrought before the Executive Board and fined" between$25 and $150.Union Business Representative Powell,whom the Union admits to be its agent, testified as follows:Q. [By Mr. Cassidy]: Did you hear the testimony[seeinfra]concerning a union policy that when people,Local people are on the bench, outsiders cannot work?A.Yes, sir, I heard that testimony.Q.How is that policy implemented?A.That policy isimplementedby, I'll refer thepeople that are unemployed out first, the Local peoplethat are unemployed.Q. [By Mr. Bums]: Now, it is normal for Employ-ers in thisarea to gettheir men from the Union, is thatnot right?A.Correct.Q.Except for Power City, there have been no otherEmployers who have hired a plumber without Unionreferral?A.Right.Q.That you know of?A.Right.security contractwith the Company. The testimonysuggeststhat itcontainsa 30-daygrace period and, in any event,such a clause could not requireunion membership less than 8 days after hire(see Sec.8(f) of the Act).Moreover,there is no claim thatLocal 83's refusal to grant Mullett'sapplication for membershipinvolved any failure byhim to tender dues andinitiation fees.SeeNLRB v. General Motors Corporation,373 U.S. 734(1963). PLUMBERS' LOCAL UNION NO. 83Powell further testified that it was he who had initiated bothof the two charges brought in the last 3 yearsagainstmembers for soliciting their own work. Both of thesemembers were eventually disciplined by the Union forworking for the Company without a union referral.Acting Union Steward Stiglich and employee Varvoroskyboth corroborated Union Business Agent Powell's testimo-ny that Local 83 had a policy that, if Local people are onthe bench, people from outside locals cannot work. Both ofthem testified that this had been the policy as long as theyhad been Local 83 members - 29 years in Varvorosky'scase and 25 years in Stiglich's. Moreover, Stiglich crediblytestified without contradiction to a "general understandingwithin the brotherhood," although not incorporated in anycollective-bargainingagreementor in the bylaws, that anyPlumbers local would give first preference to Local peoplein obtaining work. In short, any action by alleged UnionAgents Stiglich, Patrello, and Speidel in causing Local 83members to withhold their services from the Companybecause of nonmember Mullett's employment furthered aunionpolicy which admitted Union Agent Powell not onlyrecognized as such, but also implemented through hisadministration of the referral system which written unionrules required him to operate, and of the internal disciplin-ary procedure enforcing the written union rules whichrequired members to use that system as the sole means ofgettingjobs. Such commonality of purpose provides somesupport for the contention that the Union is answerable forany such conduct by Stiglich, Patrello, and Speidel.Combustion Engineering, Inc.,130 NLRB 184, 200-201(1961), enfd.sub nom. International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers and Hel-pers, Local No. 83, AFL-CIO,321 F.2d 807 (C.A. 8, 1963);cf.International Brotherhood of ElectricalWorkers, LocalUnion No. 43, AFL-CIO (Executone of Syracuse, Inc.), 172NLRB 621, 624 (1968).Further, acting steward Stiglich credibly testified withoutcontradiction that it was an unwritten "union policy" tohave telephone calls made to other employees to advisethem when "someonewithout a good book would beworking," that "We have been doing this for years," andthat "everyone" knew about this policy, specifically includ-ing UnionBusinessAgent Powell. The existence of theUnion's policy in this respect affords some weight to thecontention that the Union would be answerable for a seriesof telephone calls to this effect made by Patrello, who wasthen working for another employer.Combustion Engineer-ing,supra,200-201. Furthermore, I infer that during16 I so infer from the fact that Patrello made such requests during all threeof the May 28 calls he made after talking to Stiglich that evening;and fromthe demeanor of and improbabilities in the testimony of Patrello andStiglich,from which circumstances I conclude that they were trying toconceal whatthey really said.N.LR.B. v. Walton Manufacturing Company &Loganville Pants Company,369 U.S. 404 (1962). My basis for concluding thatPatrello's conversations with Varvorosky and Ramsey constituted impliedrequests to stop working is Varvorosky's undenied and credible testimonythat it was a "known fact" among "union people" that they would stay offwork if they found out that someone from another Local was working whileLocal men were on the bench.17 Stiglich testified that upon learning that Mullett did not have a Local83 "book," Stiglich told Varvorosky, "well then, we ain't going to work with[Mullett]."However, Varvorosky,a more reliable witness than Stiglich,221Patrello'sMay 28 telephone call to Stiglich, during whichMullett's employment on the Allied Chemical project wasadmittedly mentioned, Patrello asked Stiglich, either ex-pressly (as with Schramm later that evening) or impliedly(as with Varvorosky and Ramsey, also later that evening),to stop working because Mullett was on the job.16 Also, Iconclude that such telephone calls by Patrello played a partinVarvorosky's and Stiglich's decision not to work thefollowing day. Although both Stiglich and Varvoroskytestified that they found out before the close of the May 28workday that Mullett was not a Local 83 member, there isno evidence that before Patrello's telephone call Varvoro-sky had reached even a tentative decision not to work thenext day, and Stiglich's testimony in this connection isequivocal.17Further,Powell's knowledge of the unionpolicy calling for such telephone notifications about theemployment of nonmembers not only lends weight to thecontention that he condoned, approved, and ratifiedPatrello's calls when Powell admittedly failed to reprimandhim therefor after learning about them(Local 347, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, (D. L. Harrison Company,)134NLRB 776, 785 (1961)),18 but also negates Powell'stestimony that Patrello had no authority to make such calls.Furthermore, Varvorosky testified without contradictionthat it was a "known fact among the union people" thatupon being advised that a particular fellow employee had a"bad book" while union members were unemployed, otherunion members would stay off work.19 Such testimonylends weight to the contention that Stiglich's and Varvoro-sky's refusal to work because of Mullett was ratified byPowell's course of conduct in (1) telling them, in connectionwithMullett's failure to have Local 83 membership orreferral, that it was up to these union members whether theyworked or not; (2) failing to tell any of the employees on thejob where Mullett was working (including acting stewardStiglich,who by Powell's own testimony was supposed toenforce the contract) that the Company was contractuallyentitled to hireMullett; (3) failing to reprimand eitherStiglich or Varvorosky when Powell learned that Mullett'semployment had caused them to leave the Allied Chemicaljob; and (4) failing (so far as the record shows) to sendanyone else to that job when he learned that they had left it.Iregard this fourth factor as particularly significant.Becausea sixth of Local 83's members were then on thebench, it seems to me highly probable that Powell wouldham promptly moved to fill any vacancies due to employeeprotests against the Company's exercise of contractualtestified that on May 28 there wasno discussionabout leaving the job, and,in effect, that they did not find out until late that day that Mullett did nothave a Local 83 book. Moreover, Stiglich testified that late in the evening ofMay 28 he told Patrello that Stighch planned to go to work the next day.18Powell's testimony is:Ihave told [Patrello] that there was nothing that the union could do onthat, it was nota union matter. I explainedto him that in the contractthe Employercould hirewhomever he wanted to and I told him aboutthe letter thatI sent... I didn't know anythingin the rulesand bylawsthat I could reprimand him on.19Varvoroskyexplained,"unitedyou stand, divided you fall, you got tostick together." 222DECISIONSOF NATIONALLABOR RELATIONS BOARDrights which the Union had no objection to the Company'sexercising.The General Counsel contends, and the Union denies,that Stiglich was the Union's agent in connection with hisrole in causing Mullett's discharge.When the AlliedChemical job began about May 1, 1975, Stiglich told Powellthat Stiglichwould act as steward until Powell "getssomebody" to serve as the regular steward. Under theUnion's rules, the steward is to be selected by the Union'sexecutive board from three journeymen members (otherthan the foreman) on the job. So far as the record shows,the Allied Chemical job never had more than two eligiblejourneymen. Stiglich was still the acting steward at the timeof the February 1976 hearing, 8 months after the jobstarted.20 There is no contention or evidence that his dutiesand responsibilities differed from those of a stewardappointed in the manner described in Local 83's bylaws. Iconclude that his status as an agent is unaffectedby the factthat he was an acting rather than a regular steward.N.LR.B. v. Local Union No. 3, International Brotherhood ofElectricalWorkers, AFL-CIO [New York Telephone Com-pany],467 F.2d 1158, 1160 (C.A. 2, 1972).Business agentPowell testified that if an employee on thejob complainedthat the employer was violating the contract, or about othertrouble with the employer, it was Stiglich's responsibility tobring the problem up with the employer's representative,and try to settle the matter at that level.21 The contract wasotherwise enforced and administered by the business agent.Stiglich's duties included the protection of the Union'swork jurisdiction.He also collected assessments and out-of-town dues.He was not paid and did not receive free duesfor his services as acting steward,22 nor did that statusafford him special seniority.BusinessAgent Powell testifiedthat the steward did not have the authority under thebylaws to ask the men to stop working and that only thebusiness agenthad that authority; but nothing in thebylaws so provides.I agree with the General Counsel that requesting mem-bers to refrain from working with nonmembers lay withinthe general area where the Union empowered Stiglich torepresent it.23 In so finding,I rely particularly on the unionpolicy and the membership's conviction that nonmembersshould not work when members are employed, on the factthat none of the other employers in the area was pressingany contract right to hire directly, and on the absence ofcredible testimony that the Company's contract right in thisrespect was drawn to the attention of Stiglich or Mullett'sother fellow employees on the Allied Chemical job. I regardas inapposite here the cases recognizing that any employeehas the right to withhold his services as an individual, andthemere fact that such an employee happens to be asteward does not render the Union answerable for such20 Indeed,he testified that he"just took"the stewardship "on a trial basis,dust temporary until I get appointed."21Powell's testimony in this respect was to a substantial extent corrobo-rated by Stighch.In any event,I regard Powell as a more authoritativewitness than Shghch with respect to this matter.22The Union's bylaws gave freeduesto stewards on projects whichemploy 30 or more UA members.The Allied Chemicaljob employed onlyfive members23 SeeInternational Longshoremen's and Warehousemen'sUnion,CIO,Local 6 (Sunset Line and Twine Company),79 NLRB 1487, 1507-9 (1948);International Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,individual action.24 In the instant case, Stiglich did not limithisconduct to withholding his own services Rather,notwithstanding Stiglich'sMay 29 statement to ForemanWitsberger to drive to the job without Stiglich because heplanned to take a couple of days off, Stiglich drove to thejobsite with Varvorosky (who was normally Witsberger'sotherpassenger), thereby giving Stiglich the opportunity, inmanagement's absence, impliedly to request Varvorosky torefrainfrom working because of Mullett, and givingVarvoroskyaccess to immediatetransportation away fromthe jobsite if he acceded to Stiglich's request. Moreover, onthe following day Stiglich telephoned employee Geimer,who did not work on the Allied Chemical jobsite and who(so far as the record shows) had had no prior contact withStiglich about the Mullett matter, to tell him that Mulletthad been discharged and "wewas goingback to work." Iconclude that Stiglich intentionally played a role in others'refusal to work because of Mullett and that, therefore, hisstatus as actingsteward made the Union answerable for hisconduct.Bricklayers,Masons and Plasterers' InternationalUnion of America, Bricklayers Local No. 2, AFL-CIO(Glenshaw Glass Company, Inc.)176 NLRB 434, 435-437(1969);Truck Drivers & Helpers Local Union No. 728, aff/wInternational Brotherhood of Teamsters, Chauffeurs,Ware-housemenand He pers ofAmerica [Overnite Transport Co.] v.N.L.R.B.332 F.2d 693, 697 (C.A. 5, 1964), cert. denied 379U.S. 913.I reach a like conclusion with respect to the conduct ofPatrello,who was a member of the Union's conferenceboard and of the Union's negotiatingcommittee (both ofwhich hadthe same seven members).The "offices" of theconference board are elected by the membership for 3years,the sameterm served by,inter alia,theUnion'spresident, vice president, recording secretary, financialsecretary,business manager, andtreasurer. The members ofthe conference board receive 2 months' free dues in thenegotiatingyear. The members of the negotiating commit-tee/conference board participate, on the Union's behalf, inthe actual process ofnegotiatingcollective-bargainingagreements,and are alsomembers of a bipartite committee,composed half of employer and half of union representa-tives, which as part of the grievance procedure considers themeaning of particular contractclauses onwhose interpreta-tion theunion business agent andthe contractor are unableto agree. I infer that the practice of all area contractors(except the Company) in hiring all their plumbers throughthe Union is based at least partly on the contract provisionsnegotiated and/or the contract interpretations made by thenegotiating committee/conference board 25 Further, be-cause theUnion refers members before nonmembers, thisexclusivehiringpractice effectuates the union policyoffended by Mullett's hire. Moreover, Patrello was workingForgers and Helpers Local Lodge No. 169, AFL-CIO (Riley Stoker Corpora-tion), 209 NLRB 140, In. 1(1974).24Buildingand Construction Trades Council of Tampa and Vicinity, AFL-CIO (Tampa Sand and Material Co.),132 NLRB 1564, 1569 (1961);Twin CityCarpentersDistrictCouncil of the United Brotherhood of Carpenters andJoiners ofAmerica,AFL-CIO (August Cederstrand Company),152 NLRB887,889(1%5).25Thus,Battistellitestified that in 1973 the Company withdrew from thelocal contractors'association and tried to negotiate its own contract to "getthe hiring procedure corrected,"among other things. PLUMBERS'LOCAL UNION NO. 83223for another employer at the time he requested severalemployees of the Company to refrain from working and,therefore, had no immediate personal interest in seekingsuch action. In view of the foregoing considerations, andthe fact that both Patrello's purpose and his technique werecalled for by union policy, I conclude that the Union wasanswerable for Patrello's conduct as well.For the foregoing reasons, I conclude that the Unioncaused and attempted to cause the Company to violateSection 8(a)(3) of the Act by discharging nonmemberMullett. I find that by such conduct the Union violatedSection 8(b)(2) and 8(b)(1)(A) of the Act. This conclusion isfurther supported by the fact that Powell's failure to makeany substantial affirmative efforts to procure a rescission ofMullett's discharge, which Powell must have known toconstitute a company unfair labor practice, would haveconstituted a breach of the Union's 8(b)(1)(A) and (2) dutyof fair representation if Mullett had requested the Union toprocess a grievance against the Company on his behalf.26The relief afforded him should not be less because Mullettsought to pressure the Union through the invocation ofBoard procedures rather than directly approaching theUnion which benefited from the conduct complained of.27In finding that the Union unlawfully caused and attempt-ed to cause Mullett's discharge, I do not find that Speidelwas rendered a union agent by virtue of his position as amember of the Union's rules and bylaws committee, aseven-member committee appointed by the Union's presi-dent and whose members serve at his pleasure.28 Themembers of this committee receive no remuneration fortheir committee service, and their sole function is to putinto appropriate language any changes in the bylaws whichare proposed by the membership. Moreover, Speidel had astrong personal interest in procuring Mullett's discharge.The Company had laid off Speidel and had tendered himrehire promises sufficiently strong to cause him to refrainfrom seeking work elsewhere through the union hall.Accordingly, although I believe that Speidel impliedlyasked Geimer to stop working for the Company because ofMullett, I do not regard Speidel's position on the rules andbylaws committee as affecting the Union's responsibilityfor such conduct.CONCLUSIONS OF LAW1.The Companyis engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.28Peerless T o o l and Engineering Co,I I I NLRB 853, 858 (1955), enfd. 231F 2d 298 (C A 7, 1956), cert. denied 352 U S 833,TIME -DC, Inc, vN L R B,504 F 2d 294, 303 (C A 5, 1974);Local485, InternationalUnion ofElectrical,Radio & Machine Workers, AFL-CIO (AutomotivePlating Corp),170 NLRB 1234, 1238 (1968),supplemental decision,183NLRB 1286(1970); original order enforcedand supplementalorder deniedenforcement454 F 2d 17 (C.A 2, 1972),see alsoEmporiumCapwell Co v WesternAddition Community Organization,420 U.S 50, 64-65 (1975);InternationalAssociationof Machinists and Aerospace Workers, Local Union No 697, AFL-CIO (The H.O Canfield Rubber Company of Virginia, Inc),223 NLRB 832(1972)27CfLocal Union No 12, Untied Rubber, Cork, Linoleum &Plastic2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.The Unionviolated Section 8(b)(2) and(1)(A) of theAct by causing and attempting to cause theCompany todischarge Glenn W. Mullett in violation of Section 8(a)(3).4.This unfair labor practice affects commerce withinthe meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Union has violated the Act incertain respects, I shall recommend that it be required tocease and desist therefrom and from any like or relatedconduct.Because allemployers in the area other than theCompany obtain all their plumbers from the Union,because Powell admittedly refers members in preference tononmembers, and because the Union caused Mullett'sdischarge for nonmembership and failure to obtain unionreferral, I conclude that the Union's unfair labor practiceswith respect to Mullett are potentially related to unfairlabor practices against other employees and with respect toother employers, and the danger of their commission in thefuture is to be anticipated from the Union's conduct in thepast.Highland House Nursing Center, Inc.,222 NLRB 123(1976), fn. 2. Accordingly, the cease-and-desist order willalso reach union conduct with respect to employers otherthan the Company and employees other than Mullett.In addition, I shall recommend that the Union takecertainaffirmativeactionnecessary to effectuate thepolicies of the Act. The Union will be required to requestthe Company, in writing and with a copy to Mullett, thatthe Company offer reinstatement to Mullett. I shall alsorecommend that the Union be required to make Mullettwhole for any loss of earnings he may have suffered byreason of the discrimination against him, by payment of asum of money which he normally would have earned fromMay 29, 1975 (the date of his discharge by the Company),until 5 days after the aforesaid written request and copyhave been delivered, less net interim earnings. Backpayshallbe computed on a quarterly basis in the mannerdescribed in F.W.Woolworth Company,90 NLRB 289(1950), with interest as described inIsis Plumbing & HeatingCo., 138 NLRB 716 (1962). In addition, the Union will berequired to post appropriate notices.[Recommended Order omitted from publication]Workers of America AFL-CIO [Goodyear Tire & Rubber Co ],150 NLRB 312(1964), enfd 368 F 2d 12 (C.A. 5, 1966), cert. denied 389 U S. 837 (1967),SouthwesternPipe, Inc,179 NLRB 364, 375-376, 384 (1969), modified andremanded444 F.2d 340 (C A 5, 1971);Local 703,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers ofAmerica (Dominick'sFiner Foods, Inc),188 NLRB 873 (1971), enfd. 81 LRRM 2488 (CA 7,1972),NLRB v. LocalUnion 396,International Brotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America [United Parcel Service],509 F 2d 1075 (C A. 9, 1975)28The Union'svice president,elected(as is thepresident) by themembership, is anex officiomember of this committee